Case 18-42369   Doc   Filed 07/01/20   Entered 07/01/20 10:39:13   Desc Main
                          Document     Page 1 of 7
Case 18-42369   Doc   Filed 07/01/20   Entered 07/01/20 10:39:13   Desc Main
                          Document     Page 2 of 7
              Case 18-42369               Doc       Filed 07/01/20 Entered 07/01/20 10:39:13 Desc Main
                                                        Document        Page 3 of 7
                                                          SN Servicing Corporation          Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: June 23, 2020

     GREGORY J GLOBENSKY                                                                                       Loan:
     18622 ALAMO ST NE                                                                       Property Address:
     EAST BETHEL MN 55092                                                                    18622 ALAMO STREET NORTHEAST
                                                                                             EAST BETHEL, MN 55092



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Mar 2020 to July 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Aug 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 910.20                  910.20                   Due Date:                                       Feb 01, 2020
 Escrow Payment:                           459.99                  528.25                   Escrow Balance:                                   (1,587.66)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        2,759.94
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                        $1,172.28
 Total Payment:                            $1,370.19                  $1,438.45



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00         (42.62)
     Mar 2020                          459.99                               *                                        0.00         417.37
     Mar 2020                          459.99                               *                                        0.00         877.36
     Mar 2020                          459.99                               *                                        0.00       1,337.35
     Apr 2020                                                      3,277.30 * Homeowners Policy                      0.00      (1,939.95)
     May 2020                          143.22                               * Escrow Only Payment                    0.00      (1,796.73)
     May 2020                          459.99                               *                                        0.00      (1,336.74)
     May 2020                          459.99                               *                                        0.00        (876.75)
     May 2020                                                      1,170.90 * County Tax                             0.00      (2,047.65)
     Jun 2020                          459.99                               *                                        0.00      (1,587.66)
                                                                              Anticipated Transactions               0.00      (1,587.66)
     Jun 2020                    2,299.95                                                                                         712.29
     Jul 2020                      459.99                                                                                       1,172.28
                          $0.00 $5,663.10               $0.00     $4,448.20

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
          Case 18-42369              Doc       Filed 07/01/20        Entered 07/01/20 10:39:13 Final
                                                     SN Servicing Corporation                    Desc Main
                                                   Document          Page   4 of
                                                    For Inquiries: (800) 603-0836
                                                                                 7
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: June 23, 2020

 GREGORY J GLOBENSKY                                                                                             Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,172.28        1,877.84
Aug 2020                469.45                                                                        1,641.73        2,347.29
Sep 2020                469.45                                                                        2,111.18        2,816.74
Oct 2020                469.45        1,185.23           County Tax                                   1,395.40        2,100.96
Nov 2020                469.45                                                                        1,864.85        2,570.41
Dec 2020                469.45                                                                        2,334.30        3,039.86
Jan 2021                469.45                                                                        2,803.75        3,509.31
Feb 2021                469.45                                                                        3,273.20        3,978.76
Mar 2021                469.45                                                                        3,742.65        4,448.21
Apr 2021                469.45                                                                        4,212.10        4,917.66
May 2021                469.45       3,277.30            Homeowners Policy                            1,404.25        2,109.81
May 2021                             1,170.90            County Tax                                     233.35          938.91
Jun 2021               469.45                                                                           702.80        1,408.36
Jul 2021               469.45                                                                         1,172.25        1,877.81
                    $5,633.40       $5,633.43

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 938.91. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 938.91 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,172.28. Your starting
balance (escrow balance required) according to this analysis should be $1,877.84. This means you have a shortage of 705.56.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 5,633.43. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
             Case 18-42369           Doc      Filed 07/01/20Paying
                                                               Entered    07/01/20 10:39:13 Desc Main
                                                                   the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                Page    5 of 7 be $1,379.65 (calculated by subtracting the
                                                                    payment will
    Unadjusted Escrow Payment                      469.45
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                58.80
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $528.25
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
   Case 18-42369         Doc     Filed 07/01/20    Entered 07/01/20 10:39:13         Desc Main
                                     Document      Page 6 of 7



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                MINNEAPOLIS DIVISION

 In Re:                                            Case No. 18-42369

 Gregory j Globensky
  aka Greg J Globensky
  asf Assembly Repair Specialist Inc
                                                   Chapter 13
  asf Assembly & Repair Specialist LLC
 Melissa A Globensky
  fka Melissa A Bowers

 Debtors.                                          Chief Judge Michael E Ridgway

                                  CERTIFICATE OF SERVICE

I certify that on July 1, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Robert J. Hoglund, Debtors’ Counsel
          bankruptcy@hoglundlaw.com

          Gregory A Burrell, Chapter 13 Trustee
          cmecfjzkmn@ch13mn.com

          Office of the United States Trustee
          ustpregion12.mn.ecf@usdoj.gov

I further certify that on July 1, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Gregory J Globensky, Debtor
          18622 Alamo St.
          East Bethel, MN 55092
  Case 18-42369       Doc   Filed 07/01/20   Entered 07/01/20 10:39:13    Desc Main
                                Document     Page 7 of 7



      Melissa A Globensky, Debtor
      18622 Alamo St.
      East Bethel, MN 55092


Dated: July 1, 2020                          /s/ D. Anthony Sottile
                                             D. Anthony Sottile
                                             Authorized Agent for Creditor
                                             Sottile & Barile, LLC
                                             394 Wards Corner Road, Suite 180
                                             Loveland, OH 45140
                                             Phone: 513.444.4100
                                             Email: bankruptcy@sottileandbarile.com
